Title: To John Adams from Richard Price, 1 February 1790
From: Price, Richard
To: Adams, John



My Dear Friend,
Hackney February 1st 1790

This comes to you with a Discourse which has been much talked of here; and which, I hope, you will accept as a Small testimony of my gratitude and respect.  It is an effusion of zeal in the cause of human liberty and virtue;  and, tho a Subject of censure with many in this country, I can be confident that you will approve the Spirit of it, and the general Sentiments it contains.
I thought myself greatly favoured by the letter which I received from you at the beginning of last Summer; and it is impossible I Should ever forget the kind attention with which you have always honoured me.
You must probably feel the Same Satisfaction and triumph in the late Revolution in France that I have felt. It appears to me that most of the events in the annals of the world are but childish tales compared with it.  But the United States of America have the glory of having led the way to it.  The new Constitution of France deviates in Some respects from those Ideas of the best constitution of governmt which you have with so much ability explained and defended.  But this deviation, as France is Situated, Seems to have been unavoidable;  for had not the Aristocratical and Clerical orders been obliged to throw themselves into one chamber with the Commons, no reformation could have taken place and the regeneration of the Kingdom would have been impossible:  And, in future legislatures, were these two orders to make distinct and independent States, all that has been done would probably be soon undone.  Hereafter, perhaps, when the new Constitution as now formed, has acquired Strength by time, the national Assembly may find it practicable as well as expedient to establish, by means of a third estate, Such a check as now takes place in the American governmt, and is indispensable in the British governmt.
Remember me very kindly to Mrs Adams. May you be long continued happy in one another and in your connexions.  I feel myself in the decline of life. An indolence is increasing upon me, and a disposition to be encumber’d and burden’d by every little business that comes in my way.  I rejoice in your usefulness and eminence, and the just respect which has been Shewn you by the United States.  The new federal governmt has, I hope, now acquired Such a firm establishmt as will make it the means of extricating the United States from difficulties and rendering them permanently prosperous and happy.
Hoping never to be forgotten by you, I am, with sentiments of warm affection and respect, / ever your
Rich PriceMay I request the favour of you to convey to Mr Smith the pamphlet I have directed to him, and to deliver to him and to Mrs Smith my kind respects?
